DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 10, 12, 14 and 16-18 allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record, taken alone or in combination fails to teach or disclose, in light of the specifications, claim 10) a method for manufacturing a liquid crystal display device including a first liquid crystal display panel and a second liquid crystal display panel opposed to the first liquid crystal display panel, wherein each of a semiconductor layer of the transistor, the common electrode, and the spacer is patterned using an identical mask in the first liquid crystal display panel and the second liquid crystal display panel, in combination with all the other claim limitations; and claim 17) a method for manufacturing a liquid crystal display device including a first liquid crystal display panel and a second liquid crystal display panel opposed to the first liquid crystal display panel, wherein members except for the pixel electrode among all members to be patterned are patterned using an identical mask in the first liquid crystal display panel and the second liquid crystal display panel, in combination with all the other claim limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD H KIM whose telephone number is (571)272-2294. The examiner can normally be reached M-F, 10 am-6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on 571-272-2286. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD H KIM/Primary Examiner, Art Unit 2871